Citation Nr: 0022823	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-17 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for 
neurodermatitis, currently rated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The veteran had active service from November 1952 to August 
1956.  

This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from a July 1995 rating 
decision of the St. Petersburg, Florida Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The case was 
remanded to the RO for further development by the Board in 
December 1998.  For the following reasons the Board has 
determined that the case must again be remanded to the RO for 
further development and readjudication of the two issues on 
appeal.  

Initially, the Board notes that in its December 1998 Remand, 
the RO was directed to afford the veteran an examination by a 
dermatologist for the purpose of determining the nature and 
severity of his service-connected neurodermatitis.  On the 
report of VA skin examination dated January 2000, it was 
specifically noted that "[a] dermatologist will be consulted 
per BVA remand instruction."  However, it does not appear 
from the record that this was accomplished.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (the Court) has held that if the Board 
remands a claim for further development but the Secretary 
fails to comply with the terms of the remand, the Board errs 
in failing to insure compliance.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Thus, the Board finds that the case 
must be remanded again in order to afford the veteran an 
examination by a dermatologist as originally directed in the 
December 1998 Remand.

In addition, since this case was previously remanded, the 
veteran underwent a total right hip replacement in April 
1999.  Thereafter, his evaluation for his service-connected 
right hip was rated 100 percent disabling from April 21, 
1999, and to be rated as 30 percent disabling from June 1, 
2000.  He had previously been assigned a temporary 100 
percent rating for a left hip replacement and a combined 
rating of 100 percent from April 1998.  The veteran's 
combined disability rating was to be 80 percent from June 1, 
2000.  

By rating decision dated February 2000, the RO continued the 
denial of a total disability rating based on individual 
unemployability (TDIU); however, in the supplemental 
statement of the case issued in March 2000, the RO stated 
that "[t]he veteran has been granted a temporary 100% 
evaluation from 4-15-95 to 6-1-00 based on total hip 
replacements for the right and left hips.  The veteran's 
right and left hips will be reconsidered with a future exam 
in 5/00.  The issue of individual unemployability will be 
considered again at that time...." [Emphasis added].  It 
appears from the record that the case was returned to the 
Board prior to the scheduled May 2000 examination and the 
RO's reconsideration.  Thus, the Board finds that the TDIU 
issue too must be returned to the RO to insure compliance 
with the VA duty to assist and due process requirements.

In light of the above, the case is regrettably again returned 
to the RO for the following actions:

1.  The RO should request VA treatment 
records dated since December 1999, 
especially Dermatology and Orthopedic 
Clinic treatment notes.

2.  The RO should obtain and associate 
with the claims folder the report of the 
scheduled May 2000 orthopedic examination 
of the veteran's service-connected hip 
disabilities.  

If such examination was not conducted, 
then the RO should afford the veteran an 
orthopedic examination for the purpose of 
determining the current nature and 
severity of his service-connected hip 
disabilities.  The examiner should review 
(and so indicate on the examination 
report) the claims folder and a copy of 
both the December 1998 Remand and this 
remand.  

3.  The veteran should be afforded an 
examination by a dermatologist for the 
purpose of determining the nature and 
severity of his service-connected 
neurodermatitis.  If possible, the 
disability should be evaluated during a 
period of active manifestations.  The 
dermatologist is requested to evaluate 
and describe in detail the effect the 
veteran's service-connected 
neurodermatitis may have on his ability 
to work.  The report of the examination 
should include a complete rationale for 
all opinions expressed.

4.  The RO and the examiner(s) is 
reminded that, in order for a disability 
examination to be adequate for 
compensation purposes, the report must 
contain sufficient detail and, if the 
report does not contain sufficient 
detail, the report must be returned as 
inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998) (if the 
Board remands a claim for further 
development but the Secretary fails to 
comply with the terms of the remand, the 
Board errs in failing to insure 
compliance).

5.  Once the above development, and any 
additional development necessitated by 
the additional evidence, is accomplished, 
the RO should readjudicate the issues of 
entitlement to an increased evaluation 
for neurodermatitis and a TDIU rating.

If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
following the usual appellate procedures, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




